MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Dec 14 2017, 10:27 am
regarded as precedent or cited before any
court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                      Curtis T. Hill, Jr.
La Porte, Indiana                                       Attorney General of Indiana

                                                        Michael G. Worden
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Steven D. Martin,                                       December 14, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        46A03-1706-CR-1262
        v.                                              Appeal from the LaPorte Circuit
                                                        Court
State of Indiana,                                       The Honorable Thomas Alevizos,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        46C01-1501-F6-27



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017           Page 1 of 6
[1]   Steven D. Martin appeals the trial court’s imposition of a twenty-three month

      sentence following Martin’s conviction of Level 6 felony theft. 1 Martin asserts

      the trial court abused its discretion when it failed to find two mitigators during

      sentencing. We affirm.



                                Facts and Procedural History
[2]   On January 11, 2015, Martin took two 48-inch Sony televisions from Walmart

      without paying for them. When police stopped the car, they found a crack pipe

      and crack. The State charged Martin with Level 6 felony theft, Level 6 felony

      possession of cocaine, 2 and Class A misdemeanor possession of paraphernalia. 3


[3]   Martin pled guilty to theft in exchange for the State dismissing the other two

      charges, and sentencing was left to the trial court’s discretion. After a

      sentencing hearing, the court found the following aggravators:


                 1. The defendant has a very long criminal history on many
                 fronts; specifically, conversion and theft, among other things.


                 2. The Defendant has violated the terms of probation many
                 times.




      1
          Ind. Code § 35-43-4-2(a)(1)(A) (2014).
      2
          Ind. Code § 35-48-4-6 (2014).
      3
          Ind. Code § 35-48-4-8.3 (2014).


      Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017   Page 2 of 6
              3. The Defendant has violated the terms of his bond from this
              Court. He was convicted of Theft, a Class A Misdemeanor,
              under Cause No. 46C01-1504-F6-204.


              4. The Defendant has additional pending charges.


              5. The Defendant has violated the terms of his release by
              walking away from Life Treatment Center.


      (App. Vol. II at 24-5.) The court found a single mitigator: “The Defendant

      plead [sic] guilty and accepts responsibility.” (Id. at 25.) The court found “the

      aggravating factors greatly outweigh the mitigating factor[,]” (id.), and imposed

      a two year sentence.


[4]   On May 10, 2017, Martin filed a motion to correct error alleging the court

      found an aggravator unsupported by the evidence. After a hearing, the trial

      court granted that motion in part and amended the sentencing order:


              1.    The Court strikes the fifth aggravator listed on Sentencing
              Order; the Defendant has violated the terms of his release by
              walking away from Life Treatment Center.


              2.     The Court now modifies Defendant’s sentence from the
              original sentence of two (2) years in the Indiana Department of
              Correction to twenty-three (23) months in the Indiana
              Department of Correction.


              3.      All other terms of Sentencing Order remain.


      (Id. at 73.)


      Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017   Page 3 of 6
                                   Discussion and Decision
[5]   Martin argues the trial court abused its discretion by failing to consider two

      mitigating circumstances. 4 Sentencing decisions are within the sound discretion

      of the trial court, and we review them on appeal only for an abuse of discretion.

      Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007), clarified on reh’g 875 N.E.2d
218 (Ind. 2007). One way a court abuses its discretion is by failing to address

      mitigating circumstances that are advanced for consideration and clearly

      supported by the record. Id. at 490-91. A trial court is not, however, required

      to accept a defendant’s claim as to the existence of a mitigating circumstance.

      Harman v. State, 4 N.E.3d 209, 218 (Ind. Ct. App. 2014), trans. denied. Rather,

      the defendant must “establish that the mitigating evidence is both significant

      and clearly supported by the record.” Id.


[6]   Martin argues the trial court abused its discretion by failing to find a mitigator

      in the fact that his children “will be deprived of his support.” (Br. of Appellant



      4
        Martin also claims “the trial court abused its discretion in giving little weight to” the mitigator of Martin’s
      guilty plea. (Br. of Appellant at 10.) However, for the last decade, we have been unable to review the weight
      assigned to aggravators and mitigators by the trial court. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007)
      (“a trial court can not now be said to have abused its discretion in failing to ‘properly weigh’ such factors”),
      clarified on reh’g 875 N.E.2d 218 (Ind. 2007). Accordingly, this argument has no merit.
      Furthermore, Martin’s brief presents the issues as an abuse of discretion in failing to find mitigators, but then
      also includes statements of law about our constitutional authority to review and revise sentences and suggests
      that we should “reduce the sentence imposed by the trial court based upon the mitigating circumstances.”
      (Br. of Appellant at 12.) We have repeatedly reiterated that “inappropriate sentence and abuse of discretion
      claims are to be analyzed separately.” Harman v. State, 4 N.E.3d 209, 218 (Ind. Ct. App. 2017) (quoting King
      v. State, 894 N.E.2d 265, 267 (Ind. Ct. App. 2008) (citing Anglemyer, 868 N.E.2d at 491)), trans. denied. As an
      inappropriate sentence claim requires us to find a sentence is “inappropriate in light of the nature of the
      offense and the character of the offender,” Indiana Appellate Rule 7(B), and as Martin has provided
      argument regarding neither his offense nor his character, we waive his request that we revise his sentence.
      See Indiana Appellate Rule 46(A)(8)(a) (each argument must be “supported by cogent reasoning).

      Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017             Page 4 of 6
      at 11.) However, as the State notes, Martin did not argue at sentencing that the

      trial court should consider this mitigator when imposing sentence. (See Br. of

      Appellee at 9-10; Tr. Vol. III at 3-18.) Accordingly, we cannot find an abuse of

      discretion in the trial court’s failure to find this mitigator. 5 See Anglemyer v.

      State, 875 N.E.2d 218, 220 (Ind. 2007) (holding only possible mitigator trial

      court must consider without argument by defendant is guilty plea).


[7]   Martin also argues the trial court abused its discretion in not finding a mitigator

      in “Martin’s history of substance abuse[,]” (Br. of Appellant at 11), and

      Martin’s seeking treatment “on his own, during his pre-trial release.” (Id.)

      However, Martin testified that his long history of convictions for theft is “really

      due to trying to find a means to continue to get high.” (Tr. Vol. III at 8.) In

      light of the fact that Martin’s first conviction was in 1989 for “Gross Vehicular

      Manslaughter While Intoxicated,” (App. Vol. III at 24), and he has had

      numerous additional drug-related convictions in the intervening decades, we

      cannot say the trial court abused its discretion when it refused to find a

      mitigator in Martin’s attempts to get treatment before being sentenced for this

      crime. See Rose v. State, 810 N.E.2d 361, 366-67 (Ind. Ct. App. 2004) (finding




      5
       Waiver notwithstanding, Martin testified he has five children between the ages of sixteen and twenty-four
      years for whom he still pays child support, and he testified he works nearly thirty hours a week for nine
      dollars an hour. He did not testify, however, how much he pays in support, how often he pays support, or
      whether he stays current on his obligation. As such, the record did not demonstrate this mitigator was clearly
      supported by the record. See, e.g., Hunter v. State, 72 N.E.3d 928, 936 (Ind. Ct. App. 2017) (finding no abuse
      of discretion in trial court’s failure to find hardship on children as a mitigator when mothers of defendant’s
      children were employed in steady jobs), trans. denied.



      Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017          Page 5 of 6
      no abuse of discretion in trial court’s failure to find mitigator in addiction when

      defendant had failed to take advantage of prior opportunities to receive drug

      treatment).



                                              Conclusion
[8]   As Martin has not demonstrated the trial court abused its discretion in failing to

      find the two mitigators he asserts on appeal, we affirm his sentence.


[9]   Affirmed.


      Vaidik, C.J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 46A03-1706-CR-1262 | December 14, 2017   Page 6 of 6